Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 23 March 1783
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                        
                            Sir,
                            Hd Qrs Newburgh 23d Mar. 1783.
                        
                        It was with pleasure more easily to be conceived than expressed that I heard of the safe arrival of the Kings
                            Fleet, & the Troops under your Command at Porto Rico. When I adverted to the superiority of the British Fleet, at
                            that time, in those Seas—and how much it was the interest of it, to intercept the Squadron under the orders of the Marqs de
                            Vaudraille on its passage thither I was not with out my uneasy hours on acct of those Troops for whom we had contracted
                            habits of affection & whose Arms & gallantry could have avail them but little in a Naval combat.
                        That honor & glory may attend you—that health & happiness may be dispensed to the Troops
                            under your Orders—& that your enterprises, of whatever kind, may be exercised with success, none can wish more
                            sincerety than I do. I could not let Colo. Gouvion (to whom I pray your Civilities, & they cannot be bestowed on a
                            more worthy Man) depart with out bearing with him this testimony of my remembrance of a Corps to whom gratitude &
                            every other consideration—public and private has bound me—I will not to individual Characters only but to all Yr Brothr
                            the offrs offer my best respects & warmest wishes—It cannot be necessary to add how much I should rejoice to see
                            them in the same Camp with us again, or with what esteem and regard I have the honor to be Sir Yr Most Obedt &
                            Most H. S.
                        
                            Go: Washington
                        
                    